Citation Nr: 0000089	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Columbia, South Carolina RO that denied entitlement to 
service connection for tinnitus.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for tinnitus.  The veteran further 
contends that his tinnitus has been present since service and 
is the result of acoustic trauma he sustained during service.  
During a January 1999 personal hearing, the veteran related 
that Dr. McDonald, a private physician who examined him 
subsequent to service, indicated that service-related 
acoustic trauma was the cause of his tinnitus.  Such opinion 
regarding the etiology of the veteran's tinnitus is not 
otherwise documented in the available record.

The Court has ruled that when the veteran has put the VA on 
notice that there is evidence which, if obtained, could 
render the claim for benefits well-grounded, then 38 U.S.C.A. 
§ 5103(a) requires that the VA notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the veteran 
should be advised of what is necessary to complete his 
application for service connection.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
advise him that in order to complete his 
application for service connection for 
tinnitus, where the determinative issue 
involves medical causation, he needs to 
obtain and submit competent medical 
evidence of a nexus between symptoms or 
events during active service and his 
current disorder.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  He should be 
advised that statements from the 
physician who reportedly opined that 
service-related acoustic trauma was the 
cause of current tinnitus is the type of 
evidence needed to satisfy this 
requirement and he must be given the 
opportunity to submit a medical opinion 
from that physician regarding the 
etiology of his tinnitus.  Any medical 
evidence received from the veteran should 
be associated with the claims folders.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought by the veteran is denied, 
he and his representative should be 
issued a supplement statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


